
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2510
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 3, 2009
			Received; read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To amend the Help America Vote Act of 2002
		  to reimburse States for the costs incurred in establishing a program to track
		  and confirm the receipt of voted absentee ballots in elections for Federal
		  office and make information on the receipt of such ballots available by means
		  of online access, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Absentee Ballot Track, Receive, and
			 Confirm Act.
		2.Reimbursement for Costs Incurred in
			 Establishing Program to Track and Confirm Receipt of Absentee Ballots
			(a)ReimbursementSubtitle D of title II of the Help America
			 Vote Act of 2002 (42 U.S.C. 15401 et seq.) is
			 amended by adding at the end the following new part:
				
					7Payments to Reimburse States for Costs
				Incurred in Establishing Program to Track and Confirm Receipt of Absentee
				Ballots
						297.Payments to States
							(a)Payments For Costs of Establishing
				ProgramIn accordance with
				this section, the Commission shall make a payment to a State to reimburse the
				State for the costs incurred in establishing, if the State so chooses to
				establish, an absentee ballot tracking program with respect to elections for
				Federal office held in the State (including costs incurred prior to the date of
				the enactment of this part).
							(b)Absentee Ballot Tracking Program
				Described
								(1)Program described
									(A)In generalIn this part, an absentee ballot
				tracking program is a program to track and confirm the receipt of
				absentee ballots in an election for Federal office under which the State or
				local election official responsible for the receipt of voted absentee ballots
				in the election carries out procedures to track and confirm the receipt of such
				ballots, and makes information on the receipt of such ballots available to the
				individual who cast the ballot, by means of online access using the Internet
				site of the official’s office.
									(B)Information on whether vote was
				countedThe information
				referred to under subparagraph (A) with respect to the receipt of an absentee
				ballot shall include information regarding whether the vote cast on the ballot
				was counted, and, in the case of a vote which was not counted, the reasons
				therefor.
									(2)Use of Toll-Free Telephone Number by
				Officials Without Internet SiteA program established by a State or local
				election official whose office does not have an Internet site may meet the
				description of a program under paragraph (1) if the official has established a
				toll-free telephone number that may be used by an individual who cast an
				absentee ballot to obtain the information on the receipt of the voted absentee
				ballot as provided under such paragraph.
								(c)Certification of Compliance and
				Costs
								(1)Certification requiredIn order to receive a payment under this
				section, a State shall submit to the Commission a statement containing—
									(A)a certification that the State has
				established an absentee ballot tracking program with respect to elections for
				Federal office held in the State; and
									(B)a statement of the costs incurred by the
				State in establishing the program.
									(2)Amount of paymentThe amount of a payment made to a State
				under this section shall be equal to the costs incurred by the State in
				establishing the absentee ballot tracking program, as set forth in the
				statement submitted under paragraph (1), except that such amount may not exceed
				the product of—
									(A)the number of jurisdictions in the State
				which are responsible for operating the program; and
									(B)$3,000.
									(3)Limit on number of payments
				receivedA State may not
				receive more than one payment under this part.
								297A.Authorization of Appropriations
							(a)AuthorizationThere are authorized to be appropriated to
				the Commission for fiscal year 2010 and each succeeding fiscal year such sums
				as may be necessary for payments under this part.
							(b)Continuing Availability of
				FundsAny amounts
				appropriated pursuant to the authorization under this section shall remain
				available until
				expended.
							.
			(b)Clerical AmendmentThe table of contents of such Act is
			 amended by adding at the end of the items relating to subtitle D of title II
			 the following:
				
					
						Part 7—Payments To Reimburse
				States for Costs Incurred in Establishing Program To Track and Confirm Receipt
				of Absentee Ballots
						Sec. 297. Payments to
				States.
						Sec. 297A. Authorization of
				appropriations.
					
					.
			
	
		
			Passed the House of
			 Representatives July 30, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
